Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1965
   Lower Tribunal Nos. 14-21803, F89-43757, F89-43031 & F89-49366
                          ________________


                     Gregory O'Neil Henderson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de
la O, Judge.

     Gregory O'Neil Henderson, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before MILLER, LOBREE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.